Exhibit 10.1

SANCHEZ PRODUCTION PARTNERS LP

Long-Term Incentive Plan

Award Agreement Relating to

Restricted Units – [                    ]

Participant: [                    ]

Grant Date: [March 21, 2017]

1. Grant of Restricted Units.

(a) Grant. Sanchez Production Partners LP, a Delaware limited partnership (the
“Partnership” or “SPP”), hereby grants to you [                    ] Restricted
Units (the “Restricted Units” and each, a “Restricted Unit”), effective as of
the “Grant Date” as set forth above, under the Partnership’s Long-Term Incentive
Plan (the “Plan”) on the terms and conditions set forth herein and in the Plan,
which is attached hereto as Appendix A and incorporated herein by reference as a
part of this agreement (the “Award Agreement”).

(b) No Certificates. The Restricted Units shall be evidenced in book-entry form
in the name of Participant.

(c) General. The Restricted Units granted to Participant are subject to all of
the provisions of the Plan and this Award Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. Except where explicitly noted herein, in the event of any
conflict between the terms of the Plan and the remaining terms of this Award
Agreement, the Plan shall control. Capitalized terms used in this Award
Agreement but not defined herein shall have the meanings ascribed to such terms
in the Plan, unless the context requires otherwise.

2. Vesting and Distributions.

(a) Vesting of Restricted Units. Except as otherwise provided in Section 2(b),
the Restricted Units granted pursuant to this Award Agreement shall fully vest
in Participant during Participant’s continued qualification as an Eligible
Person and the restrictions set forth in this Section 2(a), Section 2(b),
Section 2(d) and Section 2(e) shall lapse on [March 21, 2018] (the “Vesting
Date”).

Participant shall receive cash UDRs on the Restricted Units during the vesting
period at the time distributions are made to holders of Units.

(b) Acceleration. Notwithstanding the foregoing, upon the occurrence of (i) a
Change in Control, (ii) Participant’s Disability (as defined below) prior to
termination of Participant’s employment or (iii) an Involuntary Termination (as
defined below), all of Participant’s unvested Restricted Units shall become
vested Restricted Units



--------------------------------------------------------------------------------

For purposes of this Award Agreement, “Involuntary Termination” shall mean any
termination of Participant’s employment with SPP or any subsidiary or affiliate
of SPP (any of whom is the “Employer”) that results from: (i) a termination of
Participant’s employment by the Employer without Cause at a time when
Participant is otherwise willing and able to continue providing services; or
(ii) a resignation by Participant as a result of an Event of Good Reason (as
defined below). The term “Involuntary Termination” shall not include a
termination for Cause or any termination as a result of Participant’s death or
Disability. An “Involuntary Termination” is intended to constitute an
“involuntary separation from service” pursuant to Treasury Regulation
1.409A-1(n).

For purposes of this Award Agreement, an “Event of Good Reason” shall mean the
occurrence of any one or more of the following: (i) a material reduction in the
nature or scope of Participant’s authority or duties from those previously
applicable to him as of the date of this Award Agreement; provided, however,
that, if Participant holds more than one office, the removal from any offices
other than the most senior shall not constitute an Event of Good Reason; (ii) a
material reduction in Participant’s base compensation in effect as of the date
of this Award Agreement, except with Participant’s prior written consent;
(iii) a change in the location of Participant’s principal place of employment by
the Employer by more than 60 miles from the location where he was principally
employed as of the date of this Award Agreement; provided, however, that such
change in the location of Participant’s principal place of employment shall not
constitute an Event of Good Reason if Participant consents to such decision to
relocate prior to such change in location; or (iv) any action or inaction by the
Employer that constitutes a material breach of this Award Agreement. Participant
cannot terminate his employment for an Event of Good Reason unless he has
provided written notice to the applicable Employer of the existence of the
circumstances providing grounds for termination for an Event of Good Reason
within 30 days of the initial existence of such grounds and the Employer has had
at least 30 days from the date on which such notice is provided to cure such
circumstances (such period during which the Employer may cure, the “Cure
Period”) and does not cure such grounds. If Participant does not terminate his
employment for an Event of Good Reason within 30 days after the end of the Cure
Period, then Participant will be deemed to have waived his right to terminate
for an Event of Good Reason with respect to such grounds.

(c) Forfeiture.

(i) Except in connection with an acceleration pursuant to Section 2(b) above and
subject to Section 2(c)(ii), all Restricted Units that are then unvested, shall
become forfeited, null and void on the date on which Participant no longer
qualifies as an Eligible Person.

(ii) Committee Discretion. The Committee may, in its discretion, waive in whole
or in part any forfeiture pursuant to this Section 2(b).

(d) Transfer Restrictions.

(i) None of the Restricted Units or any right or interest therein may be
assigned, alienated, pledged, attached, sold, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of, by operation of law or

 

2



--------------------------------------------------------------------------------

otherwise, by Participant and any such purported assignment, alienation, pledge,
attachment, sale, exchange, hypothecation, transfer, encumbrance or other
disposition of Restricted Units shall be void and unenforceable against the
Partnership or any of its Affiliates and shall result in the immediate
forfeiture of all unvested Restricted Units; provided, however, that the
Restricted Units may be transferred by Participant without consideration to
immediate family members or related family trusts, family limited partnerships
or similar entities or pursuant to Participant’s will or the laws of descent and
distribution following Participant’s death. References to Participant, to the
extent relevant in the context, shall include references to authorized
transferees.

(ii) The Partnership shall not be required to (i) transfer on its books any
Restricted Units that have been sold or otherwise transferred in violation of
any of the Restricted Units, or (ii) accord the right to vote or pay or deliver
dividends or other distributions to, any purchaser or other transferee to whom
or which such Restricted Units shall have been so transferred.

(e) Ownership Rights. Subject to the vesting restrictions provided in
Section 2(a) and the risk of forfeiture pursuant to Section 2(b), Participant
shall have full ownership rights in respect of the Restricted Units, including
the right to vote along with the other common unitholders. In the event of
forfeiture of Restricted Units, Participant shall have no further rights with
respect to such Restricted Units. However, the forfeiture of the Restricted
Units pursuant hereto shall not create any obligation to repay cash UDRs
received as to such Restricted Units, nor shall such forfeiture invalidate any
votes given by Participant with respect to such Restricted Units prior to
forfeiture. In the event any federal, state and local income and/or employment
tax withholding requirements apply to the payment of (i) an UDR payable in
Units, the provisions of Section 3 shall be applied to the UDR in the same
manner as would have applied to the Restricted Units or (ii) an UDR payable in
cash, the applicable withholding requirements shall be satisfied by reducing the
amount of the payment due to the Participant in respect of the UDR.

3. Withholding of Tax.

(a) General. The Partnership or any Affiliate is authorized to withhold from any
payment due or transfer made pursuant to this Award Agreement, or from any
compensation or other amount owing to Participant, the amount (in cash, Units,
other securities, Units that would otherwise be issued pursuant to this Award
Agreement or other property) of any applicable taxes payable at the minimum
statutory rate in respect of this Award Agreement, the vesting or any payment or
transfer under the Award Agreement and to take such other action as may be
necessary in the opinion of the Partnership to satisfy its withholding
obligations for the payment of such taxes, and in this regard, such withholding
obligation may be satisfied by Participant timely remitting (in cash, check or
wire transfer) to the Partnership or the Internal Revenue Service, at the
Partnership’s election, the amount of any such applicable taxes (as determined
by the Partnership).

 

3



--------------------------------------------------------------------------------

(b) Net Units. Unless Participant satisfies the tax withholding obligation set
forth above by timely remitting such amounts to the Partnership or the Internal
Revenue Service (at the Partnership’s election) by cash, check or wire transfer,
all Units to be issued pursuant to this Award Agreement shall be net of tax
withholding, such that the tax withholding obligation of Participant in respect
of this Award Agreement and such Units is satisfied through the retention by the
Partnership of a number of Units equal to Participant’s aggregate tax
withholding obligation divided by the per-unit Fair Market Value for the date
immediately prior to the date of such issuance of Units.

(c) Section 83(b) Election. Participant acknowledges that the tax consequences
associated with this Award are complex and that the Partnership has urged
Participant to review with Participant’s own tax advisors the federal, state,
and local tax consequences of this Award. Participant is relying solely on such
advisors and not on any statements or representations of the Partnership or any
of its agents. Participant understands that Participant (and not the
Partnership) shall be responsible for Participant’s own tax liability that may
arise as a result of the Award. Participant understands further that Section 83
of the Internal Revenue Code of 1986, as amended (the “Code”), taxes as ordinary
income the fair market value of the Restricted Units as of the vesting date.
Participant also understands that Participant may elect to be taxed at Grant
Date rather than at the time the Restricted Units vest by filing an election
under Section 83(b) of the Code with the Internal Revenue Service and by
providing a copy of the election to the Company (an “83(b) Election”).
PARTICIPANT ACKNOWLEDGES THAT HE OR SHE HAS BEEN INFORMED OF THE AVAILABILITY OF
MAKING AN 83(b) ELECTION IN ACCORDANCE WITH SECTION 83(b) OF THE CODE; THAT SUCH
83(b) ELECTION MUST BE FILED WITH THE INTERNAL REVENUE SERVICE (AND A COPY OF
THE 83(b) ELECTION GIVEN TO THE PARTNERSHIP) WITHIN 30 DAYS OF THE GRANT OF
AWARDED SHARES TO PARTICIPANT; AND THAT PARTICIPANT IS SOLELY RESPONSIBLE FOR
MAKING SUCH 83(b) ELECTION.

4. Binding Effect. This Award Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Partnership and upon any person
lawfully claiming under Participant.

5. Entire Agreement and Amendment. This Award Agreement together with the Plan
constitutes the entire agreement of the parties with regard to the subject
matter hereof, and contains all the covenants, promises, representations,
warranties and agreements between the parties with respect to the Restricted
Units. Without limiting the scope of the preceding sentence, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby made null and void and of no further force and
effect. Nothing in the Plan and this Award Agreement (except as expressly
provided therein or herein) is intended to confer any rights or remedies on any
person other than the parties hereto.

6. Notices. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, addressed to, if issued to the
Participant, Participant’s current address on file with the Partnership, or if
issued to the Partnership, to the Partnership’s principal offices.

 

4



--------------------------------------------------------------------------------

7. Execution of Receipts and Releases. Payment of cash or issuance or transfer
of Units or other property to Participant, or to Participant’s legal
representatives, heirs, legatees or distributees, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Partnership may require Participant or
Participant’s legal representatives, heirs, legatees or distributees, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as the Partnership shall reasonably determine.

8. Reorganization of the Partnership. The existence of this Award Agreement
shall not affect in any way the right or power of any of the Partnership and its
Affiliates or their respective unitholders, stockholders or other equity holders
to make or authorize (a) any or all adjustments, recapitalizations,
reorganizations or other changes in the respective capital structures or
businesses of any of the Partnership and its Affiliates; (b) any merger or
consolidation of any of the Partnership and its Affiliates; (c) any issue of
bonds, debentures, preferred or prior preference units or securities ahead of or
affecting the Restricted Units or the rights thereof; (d) the dissolution or
liquidation of any of the Partnership and its Affiliates, or any sale or
transfer of all or any part of their respective assets or businesses; or (e) or
any other limited liability company or corporate act or proceeding, as
applicable, whether of a similar character or otherwise.

9. Recapitalization Events. In the event that the Committee determines that any
distribution (whether in the form of cash, common units, other securities or
other property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Partnership, issuance of warrants or other rights to
purchase Units or other securities of the Partnership, or other similar
transaction or event affects the Units such that an adjustment is determined by
the Committee to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Award Agreement, then the Committee shall, in such manner as it may deem
equitable, adjust the number and type of Units (or other securities or property)
subject to the Award Agreement hereunder or, if deemed appropriate by the
Committee, make provision for a cash payment to Participant; provided, however,
that the number of Units subject to the Award Agreement shall always be a whole
number.

10. Certain Restrictions. By executing this Award Agreement, Participant
acknowledges that he or she has received a copy of the Plan and agrees that
Participant will enter into such written representations, warranties and
agreements and execute such documents as the Partnership may reasonably request
in order to comply with the securities laws or any other applicable laws, rules
or regulations or with this document or the terms of the Plan.

11. Amendment, Waiver and Termination. No amendment or termination of this Award
Agreement that adversely affects the rights of the Participant shall be made by
the Partnership at any time without the prior written consent of Participant.
Any provision for the benefit of the Partnership contained in this Award
Agreement or the Plan may be waived, either generally or in any particular
instance, by the Board or by the Committee. A waiver on one occasion shall not
be deemed to be a waiver of the same or any other breach on a future occasion.

 

5



--------------------------------------------------------------------------------

12. Governing Law. This grant shall be governed by, and construed in accordance
with, the laws of the State of Delaware without regard to its conflict of laws
principles. Should any provision of this Award Agreement relating to the subject
matter hereof be determined by a court of law to be illegal or unenforceable,
such provision shall be enforced to the fullest extent allowed by law and the
other provisions shall nevertheless remain effective and shall remain
enforceable.

13. Interpretive Matters. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Award Agreement are inserted for convenience and shall
not be deemed a part of this Award or this Award Agreement for construction or
interpretation.

14. Nature of Payments. Any and all grants or deliveries of Restricted Units
hereunder shall constitute special incentive payments to Participant and shall
not be taken into account in computing the amount of salary or compensation of
Participant for the purpose of determining any retirement, death or other
benefits under (a) any retirement, bonus, life insurance or other employee
benefit plan of the Partnership, or (b) any agreement between the Partnership
and Participant, except as such plan or agreement shall otherwise expressly
provide.

[signature page follows]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement to be
effective as of [March 21, 2017].

 

Sanchez Production Partners LP By:  

Sanchez Production Partners GP LLC,

its general partner

  By:  

 

    Name:  

 

    Title:  

 

[Signature Page to Grant Agreement]



--------------------------------------------------------------------------------

PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE RESTRICTED UNITS SUBJECT TO THIS
AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL LAPSE, IF AT ALL, ONLY
DURING THE PERIOD OF PARTICIPANT’S CONTINUOUS QUALIFICATION AS AN ELIGIBLE
PERSON OR AS OTHERWISE PROVIDED IN THIS AWARD AGREEMENT (NOT THROUGH THE ACT OF
BEING GRANTED THIS AWARD). PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
NOTHING IN THIS AWARD AGREEMENT OR THE PLAN SHALL CONFER UPON PARTICIPANT ANY
RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION OF PARTICIPANT’S CONTINUOUS
SERVICE. Participant acknowledges receipt of a copy of the Plan, represents that
he or she is familiar with the terms and provisions thereof, and hereby accepts
this Award subject to all of the terms and provisions hereof and thereof.
Participant has reviewed this Award Agreement and the Plan in their entirety,
has had an opportunity to obtain the advice of tax and legal counsel prior to
executing this Award Agreement, and fully understands all provisions of this
Award Agreement and the Plan. Participant hereby agrees that all disputes
arising out of or relating to this Award Agreement and the Plan shall be
resolved in accordance with the Plan. Participant further agrees to notify the
Partnership upon any change in the address for notice indicated in this
Agreement.

 

Dated:  

 

    Name:  

 

[Signature Page to Grant Agreement]



--------------------------------------------------------------------------------

APPENDIX A

SANCHEZ PRODUCTION PARTNERS LP

LONG-TERM INCENTIVE PLAN

 

A-1